Appeal by the claimant from a decision of the State Industrial Board noticed April 19, 1934, denying an award. On April 16, 1931, the claimant was an elevator operator. He contends that when he opened the elevator door a gust of wind blew something into his eye, which necessitated its ultimate removal. Convincing evidence was before the Board which tended to prove that plaintiff’s eye had been injured in 1925, while in the employ of the United States Shipping Board Emergency Fleet Corporation and others; that he brought action against those employers, and alleged in his complaint the injury and the loss of sight of the same eye; and that he recovered a verdict of $2,750 in that action. Much other credible evidence was before the Board indicating that the loss of claimant’s eye was not due to his employment by the Paramount Publix Studios, nor arose therefrom. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.